NOTICE
This Order was filed under
                                                                                     FILED
                                      2022 IL App (4th) 210700-U                    June 27, 2022
Supreme Court Rule 23 and is                                                        Carla Bender
not precedent except in the                  NO. 4-21-0700                      4th District Appellate
limited circumstances allowed                                                         Court, IL
under Rule 23(e)(1).                IN THE APPELLATE COURT

                                             OF ILLINOIS

                                         FOURTH DISTRICT


   THE PEOPLE OF THE STATE OF ILLINOIS,                         )     Appeal from the
              Plaintiff-Appellee,                               )     Circuit Court of
              v.                                                )     McLean County
   BRADLEY WEBSTER SIMMONS,                                     )     No. 20CF444
              Defendant-Appellant.                              )
                                                                )     Honorable
                                                                )     William G. Workman,
                                                                )     Judge Presiding.



                   JUSTICE HARRIS delivered the judgment of the court.
                   Presiding Justice Knecht and Justice Turner concurred in the judgment.

                                                ORDER
  ¶1       Held: The appellate court affirmed, holding that (1) the evidence at the discharge
                 hearing was sufficient to prove beyond a reasonable doubt that defendant was not
                 not guilty of the charged offenses and (2) the appellate court lacked jurisdiction to
                 consider defendant’s contentions of error concerning the trial court’s finding of
                 unfitness.

  ¶2               Defendant, Bradley Webster Simmons, was charged with unlawful possession of

  a weapon by a felon, unlawful possession of firearm ammunition by a felon, and obstructing a

  peace officer. The trial court found defendant unfit to stand trial and placed him in the custody of

  the Department of Human Services (DHS) for treatment. Defendant failed to attain fitness, and a

  discharge hearing was held. The trial court found defendant not not guilty of the charged

  offenses and remanded him to the custody of DHS for further treatment.
¶3              Defendant appeals, arguing (1) the State presented insufficient evidence at the

discharge hearing to prove beyond a reasonable doubt that he was not not guilty of the charged

offenses; (2) the trial court abused its discretion in finding him unfit to stand trial where it relied

solely on a report that failed to explain how he was unfit and failed to ensure his presence at the

fitness hearing or properly waive his absence; and (3) the trial court erred in denying defendant

his right to a jury determination of his fitness. We affirm.

¶4                                       I. BACKGROUND

¶5              On June 1, 2020, defendant was charged with unlawful possession of a weapon by

a felon (720 ILCS 5/24-1.1(a) (West 2020)), unlawful possession of firearm ammunition by a

felon (id.), and obstructing a peace officer (id. § 31-1(a)). The public defender was appointed to

represent defendant.

¶6              On June 19, 2020, the matter was set for a preliminary hearing. Defendant refused

to leave his cell to attend the hearing via closed circuit television, and the matter was continued.

¶7              On June 25, 2020, defendant, acting pro se, filed an “Emergency Injunctive

Medical Request for Medicine” requesting that the trial court direct the jail to prescribe him

“ ‘nascent iodine.’ ” He stated he needed this medication to “maintain optimal fitness for trial.”

During the pendency of the proceedings, defendant, again acting pro se, filed several other

documents requesting that he receive “nascent iodine” in jail.

¶8              On June 26, 2020, defense counsel and the State appeared for a status hearing.

Defendant was not present. The trial court stated it had been advised by court security that

defendant again refused to leave his cell. Defense counsel asserted he had spoken to defendant a

couple weeks prior to the hearing and another assistant public defender had also spoken with

defendant. Defense counsel asserted that the public defender’s office had a bona fide doubt as to



                                                 -2-
defendant’s fitness to stand trial. Defense counsel filed a written petition that day requesting that

the court appoint an expert to determine defendant’s fitness.

¶9             The trial court granted defense counsel’s petition and entered an order appointing

Dr. Terry Killian to examine defendant and determine his fitness to stand trial. The trial court

noted that, at the first hearing, jail officials could not move defendant from his cell to the room

for closed circuit hearings without jeopardizing defendant’s safety and the safety of corrections

officers. The court stated defendant again refused to leave his cell and had filed a document in

which he “allude[d] to mental health issues.”

¶ 10           On July 28, 2020, Dr. Killian filed his report. In the report, Killian stated he

attempted to interview defendant in his cell at the jail but defendant sat behind a half wall in his

cell and would not speak to Killian. After several unsuccessful attempts to speak to defendant,

Killian just observed defendant in his cell. Killian then interviewed other inmates at the jail,

periodically checking on defendant to observe him. Killian spoke with an inmate services

assistant coordinator at the jail who told him that defendant was delusional, as he believed his

blood was poisoned by “some sort of metal.” She told Killian this had been a “consistent theme”

during defendant’s many prior incarcerations at the jail. She also said defendant had been found

unfit five years earlier in Champaign County and was sent to a treatment center. However,

Killian did not have any records regarding that case or defendant’s treatment.

¶ 11           Killian diagnosed defendant with “probable schizophrenia,” though he noted he

did not have “a lot of information on which to base a diagnosis.” Killian opined, within a

reasonable degree of psychiatric certainty, that defendant was not fit to stand trial “on the basis

of his apparently severe psychotic illness which appears to render him incapable of rationally




                                                -3-
assisting in his own defense.” Killian found defendant could likely be restored to fitness within

one year with a course of antipsychotic medication.

¶ 12              On August 3, 2020, a fitness hearing was held. Defendant was not present in the

courtroom. The trial court indicated defendant had refused to leave his cell to appear via closed

circuit television. The court stated it intended to proceed with the fitness hearing without

defendant’s presence, and defense counsel stated he had no objection. The court indicated it had

reviewed Dr. Killian’s report. The parties stipulated that the only evidence to be presented was

the contents of the report. The court found defendant unfit to stand trial based upon the parties’

stipulation to the contents of the report and the court’s own review of the report. The court found

a substantial possibility existed that defendant would be able to attain fitness within a year if

provided a course of treatment. The court placed defendant in the custody of DHS in an inpatient

secure setting.

¶ 13              On September 30, 2020, defendant filed several letters in a pro se capacity. In one

of the letters, defendant argued the trial court improperly found him unfit when he was not

present at the fitness hearing. Defendant asserted he had the right to attend all fitness hearings. In

another letter, defendant requested that a guardian ad litem be appointed to argue for

(1) defendant’s fitness for trial, (2) a jury determination of defendant’s fitness, (3) a second

psychological evaluation performed by a specified individual, and (4) “the point that [defendant]

is capable of answering the court’s questions.” Defendant subsequently retained private counsel.

¶ 14              The court held two 90-day review hearings on the fitness determination. At each

hearing, the court found defendant remained unfit based on reports submitted by DHS indicating

defendant had been diagnosed with schizophrenia and remained unfit. Defendant did not attend

the hearings, but his counsel was present.



                                                 -4-
¶ 15           On August 3, 2021, a letter from a hospital administrator at DHS was filed. The

letter stated DHS personnel believed there was not a substantial probability that defendant would

attain fitness within one year from his admission. A progress report attached to the letter stated

defendant’s symptoms of psychosis hindered his ability to attain fitness. The report stated he was

noncompliant with prescribed treatment and was on court-ordered medication. The report

indicated defendant had knowledge of basic court proceedings and an understanding of the

charges but lacked the capacity to assist in his own defense. The report stated defendant might be

able to attain fitness “within an extended time frame.”

¶ 16           The trial court held a discharge hearing on October 26, 2021. Prior to the hearing,

the court considered a DHS progress report dated October 13, 2021, that was submitted by the

parties. The report indicated defendant remained unfit to stand trial but stated he might attain

fitness within an extended period of time. The court found defendant remained unfit to stand trial

at that time. The court also took judicial notice of defendant’s 2018 felony conviction for

aggravated battery.

¶ 17           The State presented the testimony of Detective Bryan Hanner. Hanner testified he

was working as a patrol deputy on May 29, 2020, at 9:45 a.m. At that time, he proceeded to

Route 66 near Lexington, Illinois, after officers had received reports of a potentially armed

trespasser on the railway line. Hanner was driving a marked squad car. While Hanner was

driving to that area, a motorist flagged him down and told him there was a man standing in the

road with a rifle in his hands near the Brandt agricultural facility.

¶ 18           Hanner proceeded to the area and saw an individual standing in the road holding a

long, narrow object in his hands. The individual was near the intersection of Route 66 and

Orange Street. Hanner described the person in the road as a “larger-built male” who was wearing



                                                 -5-
dark clothing. Hanner could not identify the man’s race because of the distance. Hanner could

not discern what the man was holding, but he assumed it was a long gun or rifle case based on

his conversation with the motorist.

¶ 19           Hanner then stopped his vehicle, turned his emergency lights on, and exited the

squad car armed with a shotgun. He stopped his car a long distance from the man because he

believed the man was armed with a long gun, which would be able to engage him at a much

greater distance than a handgun. Hanner began shouting commands at the individual, telling him

to get down on his knees and put his hands up. Hanner could tell the man heard him because

“[h]e was starting to move, look for a way out.” The interstate highway was on one side of the

road. The man ran in the opposite direction of the interstate toward the Brandt facility. He was

still holding what looked like a long gun as he ran away.

¶ 20           Hanner reported over his radio that a subject in dark clothing was running away

from him on foot in the direction of the Brandt facility. Hanner subsequently spoke with Brandt

employees, who told him they had seen a large, white male wearing a camouflage jacket and a

green backpack and carrying a tan rifle case.

¶ 21           Hanner testified police units began spreading out in the area. Hanner and another

officer first searched culverts, ditches, outbuildings, and vehicles in the area around the Brandt

facility. Other units did the same thing in their search areas. The units then established a

“perimeter,” which Hanner described as “a pocket cordoned around an area to contain any

subjects that might be in it until those areas [could] be cleared and that person located.” An

individual was eventually located within the perimeter created by the officers. Hanner

recognized the individual, later identified in court as defendant, from prior contacts. Defendant




                                                -6-
was wearing tan pants and a plaid shirt and appeared to be dirty and disheveled. He was not

carrying anything when he was apprehended.

¶ 22           Hanner testified that when he initially saw the man in the road, he was not able to

recognize him as defendant. Hanner estimated that officers apprehended defendant

approximately 80 to 90 minutes after he initially saw the man in the road. Defense counsel asked

Hanner if at any point he saw the “individual [he was] looking for” wearing a camouflage jacket

or a green backpack and Hanner said he had not.

¶ 23           Hanner identified a map of the area where the incident occurred, which was

introduced into evidence. The map depicted the intersection of Route 66 and Orange Street,

where Hanner initially saw the man in the road. The map showed several buildings directly east

and south of the intersection, which Hanner stated was the Brandt facility. The map also showed

an open area to the east of the Brandt facility and a water treatment plant to the east of the open

area. There was a building further south, which Hanner testified was part of Martin Sullivan

Implement.

¶ 24           Detective Aaron King testified that he assisted officers in an area search on the

morning of the incident. King was advised that the officers were searching for a white male who

was approximately 20 to 30 years old, wearing a camouflage jacket, and carrying a tan gun case.

The officers were notified that a Martin Sullivan employee had observed a man in a field to the

east of the Martin Sullivan facility walking south toward Lexington. King drove to the area and

observed a white male walking south. Several officers ran toward the man yelling for him to

stop. He looked at them and then turned and ran to the south. King drove closer to the man and

told him to stop. After running another five to ten seconds, the individual stopped, got on his

hands and knees, and put his hands on his head. He said, “ ‘Why are you guys chasing me[?] I



                                                -7-
am just going for a walk.’ ” The man was not wearing a camouflage jacket. King did not observe

him carrying or throwing anything. King identified defendant as the man he chased on the

morning of the incident.

¶ 25           Trooper Benjamin Reichard testified that he participated in an area search north of

Lexington at approximately 11:35 a.m. on the morning of the incident. He located a tan rifle case

containing a bolt-action .22-caliber rifle. He found the rifle case in a grassy area between the

Brandt facility and a water treatment plant. The area was north of the Martin Sullivan facility.

Reichard identified photographs of the rifle and rifle case, which were admitted into evidence.

Reichard indicated the photographs accurately depicted the location where the rifle case was

found and how the rifle and rifle case appeared on the day of the incident. The photographs

showed the rifle case was located in an open, grassy field. Some buildings were visible in the

background.

¶ 26           Jason Simmons, a McLean County deputy sheriff, testified that he responded to

an area north of Lexington at approximately 9:45 a.m. on the day of the incident. Officers had

received a report of a trespasser on a train. The trespasser was described as a white male wearing

a backpack and carrying a long gun case. Deputy Simmons met with a railroad employee who

told him the man was wearing a camouflage jacket and a backpack.

¶ 27           Deputy Simmons learned Hanner had confronted an individual, and he proceeded

to Hanner’s location. Deputy Simmons began looking for the subject. As more officers arrived, a

perimeter was established. A suspect was eventually located and taken into custody. Officers

searched the area and found a backpack at one location and a rifle and rifle case at another

location. Deputy Simmons took photographs of the backpack and gave Reichard the camera he




                                                -8-
had been using so Reichard could take pictures of the rifle case. The rifle case was

approximately 50 to 75 yards away from the backpack.

¶ 28           The photographs of the backpack showed that it was recovered in an open, grassy

area. Deputy Simmons testified that buildings comprising the Brandt facility appeared in the

background of the photographs. The same buildings were also present in the photographs of the

rifle case. Other photographs were taken later at the sheriff’s office and depicted the contents of

the backpack. The backpack contained rounds of .22-caliber ammunition. Deputy Simmons

testified the rifle recovered from the field was a Marlin bolt-action .22-caliber rifle. There was a

spent shell casing in the bolt face, which indicated a round had been fired but not ejected.

¶ 29           Deputy Simmons testified he did not see defendant wearing a camouflage shirt

nor did he see him with a backpack or rifle case. He believed defendant was wearing a plaid

shirt. To Deputy Simmons’s knowledge, officers never recovered a camouflage jacket. He did

not see defendant near the location where the backpack and rifle were found, and he did not

observe defendant throwing away items at any point. Deputy Simmons testified it was not

uncommon for people to shed layers of clothing when running from the police.

¶ 30           A second map of the area was introduced into evidence. Deputy Simmons marked

on the map where the subject was first seen at the intersection of Route 66 and Orange Street. He

then marked where the rifle case was found, which was in an open area to the southeast of the

intersection where the subject was initially seen. He marked where the backpack was recovered,

which was in an open area south of where the rifle case was found. Deputy Simmons marked the

location where the Martin Sullivan employees saw a man walking, which was in an open area

southeast of the location where the backpack was recovered. He also marked where defendant




                                                -9-
was apprehended, which was in an open area to the southeast of the location where the Martin

Sullivan employees observed a man walking.

¶ 31           The trial court found defendant not not guilty of all charges and remanded him to

the custody of DHS for further treatment. Defendant filed a motion to reconsider, arguing that

the evidence at the discharge hearing failed to prove him not not guilty beyond a reasonable

doubt. On November 24, 2021, the trial court denied the motion.

¶ 32           On November 30, 2021, defendant filed a notice of appeal indicating he was

appealing the judgment of the trial court entered on November 23, 2021. Defendant was later

permitted to file an amended notice of appeal, which clarified that he was appealing the order

entered on November 24, 2021. The amended notice of appeal stated that the nature of the order

appealed from was the finding of not not guilty and the denial of the motion to reconsider.

¶ 33                                      II. ANALYSIS

¶ 34                              A. Sufficiency of the Evidence

¶ 35           On appeal, defendant argues the State presented insufficient evidence at the

discharge hearing to prove him not not guilty of the charged offenses. Specifically, defendant

argues the evidence was insufficient to prove that he was the person Detective Hanner initially

observed standing in the middle of the road. Defendant contends the evidence only established

that he was found nearby some 80 to 90 minutes later.

¶ 36           If the court finds there is not a substantial probability that a defendant charged

with a felony will attain fitness within one year, the defendant or the State may request a

discharge hearing. 725 ILCS 5/104-17(e), 104-23 (West 2020). The purpose of a discharge

hearing is to determine the sufficiency of the evidence, and the parties may introduce evidence

relevant to the defendant’s guilt of the charged crime. Id. § 104-25. “If the evidence does not



                                               - 10 -
prove the defendant guilty beyond a reasonable doubt, the court shall enter a judgment of

acquittal.” Id. § 104-25(b). If the defendant is not acquitted following the discharge hearing, the

defendant may be remanded for an extended period of treatment. Id. § 104-25(d).

¶ 37            “[A] discharge hearing under section 104-25 is an ‘innocence only’ hearing.”

People v. Waid, 221 Ill. 2d 464, 480 (2006). It is not a proceeding to determine guilt, as “[t]he

question of guilt is to be deferred until the defendant is fit to stand trial.” People v. Rink, 97 Ill.

2d 533, 543 (1983). “A discharge hearing simply enables an unfit defendant to have the charges

dismissed if the State does not have the evidence to prove he committed the charged offenses

beyond a reasonable doubt.” Waid, 221 Ill. 2d at 480. “Although a court’s determination at a

discharge hearing that the State has proved the defendant's guilt beyond a reasonable doubt does

not constitute a technical determination of guilt, the standard of proof is the same as that required

for a criminal conviction.” People v. Williams, 312 Ill. App. 3d 232, 234 (2000).

¶ 38            When presented with a challenge to the sufficiency of the evidence, “ ‘the

relevant question is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’ ” (Emphasis in original.) People v. Collins, 106 Ill. 2d 237, 261

(1985) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “A criminal conviction will not

be set aside unless the evidence is so improbable or unsatisfactory that it creates

a reasonable doubt of the defendant'’s guilt.” Id.

¶ 39            “Circumstantial evidence is sufficient to sustain a criminal conviction, provided

that such evidence satisfies proof beyond a reasonable doubt of the elements of the crime

charged.” People v. Hall, 194 Ill. 2d 305, 330 (2000). “The trier of fact need not *** be satisfied

beyond a reasonable doubt as to each link in the chain of circumstances. It is sufficient if all of



                                                 - 11 -
the evidence taken together satisfies the trier of fact beyond a reasonable doubt of the

defendant’s guilt.” Id. “A trier of fact is not required to disregard inferences which flow

normally from the evidence before it, nor must the trier of fact search out all possible

explanations consistent with innocence, and raise those explanations to a level of reasonable

doubt.” In re Jonathon C.B., 2011 IL 107750, ¶ 60.

¶ 40           To prove a defendant guilty of unlawful possession of a weapon by a felon or

unlawful possession of firearm ammunition by a felon, the State must establish the defendant

(1) knowingly possessed any firearm or firearm ammunition and (2) has been convicted of a

felony. 720 ILCS 5/24-1.1 (West 2020). To prove a defendant guilty of obstructing a peace

officer, the State must prove that the defendant knowingly resisted or obstructed the performance

of an authorized act by someone the defendant knew to be a peace officer. Id. § 31-1(a).

¶ 41           In the instant case, the evidence at the discharge hearing was sufficient to prove

beyond a reasonable doubt that defendant committed the charged offenses. Defendant does not

dispute that the State introduced evidence that defendant had previously been convicted of a

felony. Defendant also admits the evidence was sufficient to establish that the person Hanner

initially saw in the road possessed a firearm and ammunition and knowingly obstructed an act of

a police officer. He contests only whether the evidence established that he was the person

observed by Hanner.

¶ 42           We find, viewing the evidence in the light most favorable to the State, a rational

trier of fact could find there was sufficient circumstantial evidence establishing defendant was

the person Hanner initially observed standing in the road. Officers testified they had received

reports of a white male in the area wearing a camouflage jacket and a backpack and carrying a

long gun case. Hanner testified that while he was driving to investigate a potentially armed



                                               - 12 -
trespasser on a railway line, a motorist informed Hanner he had observed a man with a rifle

standing in the middle of the road. Hanner continued driving and subsequently observed a man

standing in the middle of the road holding a long, narrow object. Hanner turned on his

emergency lights and yelled at the man to get down. The man’s reaction indicated he heard

Hanner. The man then fled.

¶ 43           Deputy Simmons and Hanner testified that a perimeter was established around the

area after the man ran from Hanner. Hanner explained that the purpose of the perimeter was to

contain subjects inside it. Defendant was subsequently found within the perimeter in a grassy

field to the south and east of the location where Hanner saw the man in the road. Defendant

initially ran from the officers when he was located in the field, which may be viewed as evidence

of consciousness of guilt. People v. Peete, 318 Ill. App. 3d 961, 966 (2001) (holding that a trier

of fact may consider flight as circumstantial evidence of consciousness of guilt). A rifle, rifle

case, and backpack containing ammunition were found between the location where Hanner

initially saw the man in the road and the location where defendant was apprehended. Maps and

photographs of the area where the incident occurred that were introduced into evidence showed

the area was not densely populated. Rather, it was a semi-rural area containing a few businesses

with open spaces in between them. The photographs of the backpack and the rifle showed the

area where these items were found was an open grassy field with a few industrial buildings in the

vicinity.

¶ 44           From this evidence, a rational trier of fact could reasonably infer that defendant

fled from the area of his initial encounter with Hanner, dropping items he was wearing or

carrying during his flight, and ended up in the area where he was later apprehended. Indeed, the

locations of the recovered backpack and rifle case, as identified on the map in evidence, reflect a



                                               - 13 -
fairly direct path between the area of Hanner’s initial encounter with the man in the road and the

area of defendant’s capture. Thus, the evidence was sufficient to support the trial court’s finding

of not not guilty of the charged offenses.

¶ 45            We reject defendant’s reliance on People v. Reid, 136 Ill. 2d 27, 61 (1990), and

People v. Tates, 2016 IL App (1st) 140619, ¶ 29. Defendant cites Reid and Tates for the

proposition that it was not enough for the State to “connect” defendant to the scene or show his

brief flight from the officers prior to his arrest. The court in Reid held that “a defendant’s

presence at the scene of a crime, even when coupled with his or her flight from the scene, is not

enough to prove accountability.” Reid, 136 Ill. 2d at 61. The Tates court held the defendant’s

mere presence at the scene, even coupled with flight, was insufficient evidence to establish that

he constructively possessed contraband. Tates, 2016 IL App (1st) 140619, ¶ 29. The instant case

involves neither accountability nor constructive possession. Rather, this case involves

circumstantial evidence of actual possession. Defendant admits the evidence was sufficient to

show the man Hanner observed in the middle of the road possessed a firearm, firearm

ammunition, and obstructed an authorized act of a police officer. As we have discussed, the

circumstantial evidence in this case was sufficient for a rational trier of fact to find that this

person was defendant. See supra ¶¶ 43-44.

¶ 46            We also reject defendant’s reliance on People v. Dowaliby, 221 Ill. App. 3d 788

(1991), in support of his position that the State’s evidence was insufficient because it failed to

prove defendant was the only person with the opportunity to commit the crime. In Dowaliby, the

appellate court held the defendant’s conviction for the murder of his daughter could not be

sustained based solely on evidence that he had the opportunity to commit the offense because he

and his wife were the only adults in the house on the night the victim disappeared. Id. at 797. The



                                                 - 14 -
court found the defendant’s wife acting alone, his mother, and a potential intruder also had the

opportunity to commit the offense. Id. at 797-99. The Dowaliby court held that “[o]pportunity

alone *** is not sufficient to sustain a conviction unless the State can prove beyond a reasonable

doubt that no one else had the opportunity to commit the crime.” Id. at 797. The State’s

remaining evidence in Dowaliby was similarly underwhelming. Id. at 800. The Dowaliby court

concluded the State failed to introduce sufficient evidence to directly or indirectly link the

defendant with the murder. Id. at 801.

¶ 47            Here, unlike in Dowaliby, there was sufficient evidence linking defendant with

the offense. The evidence at the trial showed officers established a perimeter around the area

where Hanner observed the man in the road in order to contain any subjects within the perimeter.

The officers found defendant walking through a field inside that perimeter 80 to 90 minutes after

Hanner encountered the man in the road. A rifle and backpack were found in between the

location where the man in the road was seen and the location where defendant was later found.

¶ 48                                      B. Fitness Hearing

¶ 49            Defendant raises several issues concerning his fitness hearing. Defendant argues

the trial court abused its discretion in finding him unfit to stand trial because it relied solely on

Dr. Killian’s report, which failed to adequately explain how defendant was unfit. Defendant also

argues the trial court abused its discretion in finding him unfit because it failed to ensure his

presence at the fitness hearing. Finally, defendant argues the trial court erred in denying him his

right to a jury determination of his fitness.

¶ 50            Though not raised by the parties, we must examine whether we have jurisdiction

to consider defendant’s challenge to his fitness hearing in this appeal. See People v. Smith, 228




                                                 - 15 -
Ill. 2d 95, 104 (2008) (“A reviewing court has an independent duty to consider issues of

jurisdiction, regardless of whether either party has raised them.”).

¶ 51            Pursuant to Illinois Supreme Court Rule 606(b) (eff. July 1, 2017), “the notice of

appeal must be filed with the clerk of the circuit court within 30 days after the entry of the final

judgment appealed from or if a motion directed against the judgment is timely filed, within 30

days after the entry of the order disposing of the motion.” The filing of the notice of appeal is

jurisdictional. Ill. S. Ct. R. 606(a) (eff. July 1, 2017). Accordingly, “[o]ur

subject-matter jurisdiction depends on the filing of a notice of appeal within the time prescribed

by Rule 606(b).” People v. Coleman, 2017 IL App (4th) 160770, ¶ 15; see also People v.

Kellerman, 342 Ill. App. 3d 1019, 1023 (2003) (“The timely filing of a notice of appeal is

necessary for an appellate court to have jurisdiction over a criminal matter.”).

¶ 52            An order finding a defendant unfit to stand trial is a final, appealable order. 725

ILCS 5/104-16(e) (West 2020) (“An order finding the defendant unfit is a final order for

purposes of appeal by the State or the defendant.”); Ill. S. Ct. R. 604(e) (eff. July 1, 2017) (“The

defendant or the State may appeal to the Appellate Court from an order holding the defendant

unfit to stand trial or be sentenced.”).

¶ 53            In the instant case, defendant did not file a timely notice of appeal following the

trial court’s order finding him unfit to stand trial, which was entered on August 3, 2020.

Defendant’s notice of appeal filed on November 30, 2021, identified only the order finding him

not not guilty following the discharge hearing as the order being appealed. The time for

appealing the order finding defendant unfit had long passed at that point. At oral argument,

defendant conceded his appeal of the court’s unfitness finding was untimely. Accordingly, we




                                                - 16 -
find that we lack jurisdiction to review the propriety of the trial court’s finding of unfitness

because defendant failed to properly perfect an appeal of that order pursuant to Rule 606.

¶ 54                                    III. CONCLUSION

¶ 55           For the reasons stated, we affirm the trial court’s judgment.

¶ 56           Affirmed.




                                                - 17 -